


EXHIBIT 10.16

 

ORBITZ WORLDWIDE, INC.

NON-EMPLOYEE DIRECTORS

DEFERRED COMPENSATION PLAN

 

1.               Purpose. The purpose of the Orbitz Worldwide, Inc. Non-Employee
Directors Deferred Compensation Plan (the “Plan”) is to enable directors of
Orbitz Worldwide, Inc. (the “Company”) who are not also employees of the Company
to defer the receipt of certain compensation earned in their capacity as
non-employee directors of the Company. The Plan is an unfunded deferred
compensation plan that is intended to (a) comply with the American Jobs Creation
Act of 2004 and new Internal Revenue Code Section 409A and the regulations and
guidance thereunder and shall be interpreted accordingly and (b) be exempt from
the provisions of the Employee Retirement Income Security Act of 1974, as
amended. The Plan shall become effective on the date of the initial pubic
offering of the Company Stock (as defined below).

 

2.               Eligibility. Directors of the Company who are not also
employees of the Company or any of its subsidiaries (“Directors”) are eligible
to participate in the Plan, subject to their election to defer eligible
compensation as required hereunder.

 

3.               Administration. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee shall have the authority to adopt rules and
regulations for carrying out the Plan’s intent and to interpret, construe and
implement the provisions thereof. Determinations made by the Committee with
respect to the Plan, any deferral made hereunder and any Director’s account
shall be final and binding on all persons, including but not limited to the
Company, each Director participating in the Plan and such Director’s
beneficiaries.

 

4.               Deferral of Fees. Subject to such rules and procedures that the
Committee may establish from time to time and subject to any determinations of
the Company to pay compensation to Directors from time to time, Directors may
elect to defer under the Plan all or a portion of their annual retainer fees, as
well as such other fees, stipends and payments determined by the Company to be
eligible for deferral from time to time that are, in each case, otherwise
payable in cash in accordance with the Company’s policies as in effect from time
to time (such cash compensation, collectively, “Fees”).

 

(i)             Current Directors. A Director who is serving on the Board of
Directors of the Company (the “Board”) on the date this Plan becomes effective
may elect to become a participant in the Plan by electing, within thirty (30)
days of the adoption of this Plan, to defer his or her Director Fees. No
election shall be necessary to effectuate the deferral of Fees which the Company
requires to be deferred hereunder.

 

(ii)          New Directors. Each individual who first becomes a Director on or
after the 30th day following the date this Plan becomes effective may elect to
become a participant in the Plan by electing, within thirty (30) days of the
effective date of his or her appointment or election to the Board, to make
deferrals under the Plan. No election shall be necessary to effectuate the
deferral of Fees which the Company requires to be deferred hereunder.

 

--------------------------------------------------------------------------------


 

(iii)       Effect of Election. An election under this Section 4 shall be
effective only with respect to Director Fees earned after the effective date of
the election. A Director may elect to become a participant (or to continue or
reinstate his or her active participation) in the Plan for any subsequent plan
year by electing, no later than December 31 of the immediately preceding plan
year, to make deferrals under the Plan. Once a Director has elected to defer any
portion of the Director’s Fees, the election may not be revoked and shall
continue in force for the remainder of the Director’s service as a member of the
Board of Directors of the Company; provided, however, that a Director may, no
later than 60 days prior to the beginning of any calendar year, revoke his or
her deferral election with respect to the entirety of such calendar year.

 

5.               Form of Deferral. The Company shall establish a separate
deferred compensation account on its books in the name of each Director who has
elected to participate in the Plan. A number of Restricted Stock Units (as
defined in the Company’s 2007 Equity and Incentive Plan or a successor plan)
(the “Stock Plan”) payable in shares of Company common stock, par value $0.01
per share (“Company Stock”) shall be credited to each such Director’s account as
of each date (a “Deferral Date”) on which amounts deferred under the Plan would
otherwise have been paid to such Director. The Restricted Stock Units credited
to a participating Director’s account under the Plan shall be issued under the
Stock Plan. The number of Restricted Stock Units credited to a Director’s
account as of each Deferral Date shall be calculated by dividing by the amount
so deferred by the Fair Market Value (as defined in the Stock Plan) of a share
of Company Stock as of such Deferral Date. The Restricted Stock Units so
credited shall be immediately vested and non-forfeitable and shall become
payable as set forth in Section 8. Except as set forth herein, the terms and
conditions of the Restricted Stock Units credited to Director’s accounts under
the Plan shall be governed by the Stock Plan, including, but not limited to, the
equitable adjustment provisions set forth in Section 5 thereof.

 

6.               Dividend Equivalents. Additional Restricted Stock Units shall
be credited to a Director’s account in respect of cash dividends and/or special
dividends and distributions paid with respect to Company Stock. The number of
Restricted Stock Units to be credited to a Director’s account under the Plan in
respect of any such dividend or distribution shall equal the quotient obtained
by dividing (a) the total value of the dividends and distributions received, by
(b) the Fair Market Value of a share of Company Stock on the date of the
Dividend. Such additional units shall be credited on the date following the
payment date for such dividend or distribution upon which any Director becomes
entitled to receive a Fee and shall be paid in accordance with the distribution
election made with respect to the underlying units.

 

7.               Restrictions on Transfer. The right of a Director or that of
any other person to the payment of deferred compensation or other benefits under
the Plan may not be assigned, transferred, pledged or encumbered except by will
or by the laws of descent and distribution or with the consent of the Company’s
Board of Directors.

 

8.               Payment of Accounts. On the date which is 200 days immediately
following the date upon which a Director’s service as a member of the Company’s
Board of Directors terminates for any reason, each Director (or his or her
beneficiary) shall receive a one-time distribution of Common Stock with respect
to all Restricted Stock Units then credited to the Director’s account under the
Plan. The number of shares of the Company Stock payable upon such distribution
shall equal the number of Restricted Stock Units credited to such Director’s

 

--------------------------------------------------------------------------------


 

account as of the date of such distribution, less applicable withholding.
Fractional shares shall be paid in cash.

 

9.               Unfunded Plan; Creditor’s Rights. The Plan is intended to be an
“unfunded” plan for purposes of the Employee Retirement Income Security Act of
1974, as amended. The obligation of the Company under the Plan is purely
contractual and shall not be funded or secured in any way. A Director or any
beneficiary shall have only the interest of an unsecured general creditor of the
Company in respect of the Restricted Stock Units credited to such Director’s
account under the Plan.

 

10.         Successors in Interest. The obligations of the Company under the
Plan shall be binding upon any successor or successors of the Company, whether
by merger, consolidation, sale of assets or otherwise, and for this purpose
reference herein to the Company shall be deemed to include any such successor or
successors.

 

11.         Governing Law; Interpretation. The Plan shall be construed and
enforced in accordance with, and governed by, the laws of the State of Delaware.
The Company intends that transactions under the Plan shall be exempt under Rule
16b-3 promulgated under Section 16 of the Securities Exchange Act of 1934, as
amended, unless otherwise determined by the Company.

 

11.         Termination and Amendment of the Plan. The Board of Directors of the
Company may terminate the Plan at any time; provided, that termination of the
Plan shall not adversely affect the rights of a Director or beneficiary thereof
with respect to amounts previously deferred under the Plan without the consent
of such Director and that of such Director’s beneficiary. The Board of Directors
of the Company may amend the Plan at any time and from time to time; provided,
however, that no such amendment shall adversely affect the rights of any
Director or beneficiary thereof with respect to amounts previously deferred
under the Plan.

 

--------------------------------------------------------------------------------
